DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. It is noted that Paquay et al., cited in para. [0004] of the specification, has not been cited in an information disclosure statement.
The IDS submitted on 07/24/2020 cites CN 110463666. The Examiner recommends checking whether this reference was submitted in error. The reference has been considered and does not appear to be relevant to the claimed invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “packaging size” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The term “the packaging size” is used in para. [0005], [0016], and [0035]. This term is not explained or defined.
In para. [0037], the second to last sentence states “…has a radius of one third of the total thickness”. This appears to be referring to the total thickness of the dielectric substrate, and should be corrected for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the packaging size" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the requisite degree of the size of the packaging size is not defined in the Specification. Therefore, the limitation “the same size as the packaging size” appears to be a relative term.
For purposes of examination, the limitation “the packaging size” in interpreted by the Examiner to read “a packaging size”.
Claims 2-7 are rejected due to their dependence therefrom. 

Claims 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a varactor group” and “a capacitor group” in claim 8 are not defined in relation to any element in claim 8. In claim 8, it is unclear how “a varactor group” and “a capacitor group” are related to the structural cooperative relationships of all the elements of the claimed device. 
Claims 9-11 are rejected due to their dependence therefrom.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the recitations of “by four varactors of the varactor group” in claims 1 and 10 and “by four capacitators of the capacitor group” in claims 1 and 11. These terms render the claim unclear, since the number of varactors in the varactor group and the number of capacitors in the capacitor group has not been clearly defined. For purposes of examination, the claims are interpreted to include the limitation “the varactor group comprising four varactors” and “the capacitor group comprising four capacitors”.
Claims 2-7 are rejected due to their dependence therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor et al. (US 20120098628 A1), hereinafter referred to as “Batchelor”, in view of Sievenpiper et al. (US 6483480 B1), hereinafter referred to as “Sievenpiper”.
Regarding claim 8, as best understood, Batchelor teaches a circuit, comprising: a plurality of centrally symmetrical artificial magnetic conductor (AMC) units (fig. 10 as annotated below, area bounded by first square ring metal patch and second square ring metal patch) arranged in a two-dimensional periodic manner (fig. 10), wherein an AMC unit (fig. 10) of the plurality of AMC units (fig. 10) comprises: an upper metal patch (fig. 10 as annotated below; para. [0003], [0051], central square metal patch, first square ring metal patch, second square ring metal patch); a dielectric substrate (fig. 2, element 145; para. [0063]); a metal ground (fig. 2, element 130; para. [0062] – “frequency selective slot 140 arrays in a conductive sheet 130 can allow transmission 110 between two radiators 100 and 120 at a specific frequency band. In one embodiment, the conductive sheet is implemented as a sheet or layer of metal, providing a metallic "RF shield"”); a varactor group (fig. 2, element 160; para. [0069]); and a capacitor (fig. 4; para. [0065] – “The circuitry exploits capacitive RF coupling of the biasing patches 401 with the conductive sheet 130 around the slot 140. The dimensions A and B of the patches should be long enough for the RF signal to capacitively couple with the regions of the conductive sheet 130 at either side of the slot.”), wherein the upper metal patch comprises: a central square metal patch (fig. 10 as annotated below, central square metal patch; para. [0072], [0079]); a first square ring metal patch (fig. 10 as annotated below, first square ring metal patch; para. [0072], [0079]); and a second square ring metal patch (fig. 10 as annotated below, second square ring metal patch; para. [0072], [0079]), wherein: at least a portion of the upper metal patch is printed on (fig. 2, element 150; para. [0062]) the dielectric substrate (fig. 2, element 145) and a bottom surface of the upper metal patch (fig. 2, element 150) is provided with the metal ground (fig. 2, element 130).  
Batchelor does not teach a capacitor group.
Sievenpiper teaches a capacitor group (figs. 6A-8, elements C1-C4; col. 6, lines 40-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Batchelor to include the capacitor group, as described in Sievenpiper. Doing so allows for creating a structure with a high and reactive surface impedance (Sievenpiper; col. 3, lines 59-62).

    PNG
    media_image1.png
    640
    806
    media_image1.png
    Greyscale

Regarding claim 10, as best understood, Batchelor teaches the central square metal patch (fig. 10 as annotated above, central square metal patch) is connected to the first square ring metal patch (fig. 10 as annotated above, first square ring metal patch) by four varactors of the varactor group (fig. 10; para. [0030]-[0031], [0079] – diodes implemented as varactors).  
Regarding claim 11, as best understood, Batchelor does not teach the two square ring metal patches are connected by four capacitors of the capacitor group.
Sievenpiper teaches the two square ring metal patches (figs. 6a-6b, elements 14; col. 6, lines 66-67 col. 7, lines 1-4 – “Those skilled in the art will appreciate that this justification, of why the square shapes work when one set is rotated with respect to the other set, does not limit the invention to square shaped top plates 18 and square shaped lower plates 14. These same sort of effect is obtained if …(iii) shapes based on a polar coordinate system (like segmented rings of metal plates)”) are connected by (fig. 6b, resonant cavity; col. 6, lines 33-44 – elements 14 are connected to each other through the resonant cavity)  four capacitors (figs. 6a-8, elements C1-C4) of the capacitor group (figs. 6a-8, elements C1-C4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Batchelor such that the two square ring metal patches are connected by four capacitors of the capacitor group, as described in Sievenpiper. Doing so allows for controlling the resonance frequency of the device (Sievenpiper, col. 6, lines 34-42).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor in view of Sievenpiper, as applied to claim 8 above, and further in view of McKinzie (US 20020167456 A1), hereinafter referred to as “McKinzie”.
Regarding claim 9, as best understood, the combination of Batchelor and Sievenpiper, as modified, does not teach a metalized through-hole in a central position of the AMC unit, wherein: the central square metal patch passes through the dielectric substrate and is connected to the metal ground on a lower surface of the dielectric substrate; the central square metal patches of units of periodically arranged AMCs are connected with each other; and the second square ring metal patches of units of periodically arranged AMCs are connected with each other.  
McKinzie teaches a metalized through-hole (figs. 10-11; element 1008; para. [0060]) in a central position of the AMC unit (figs. 10-11, element 1010; para. [0060]), wherein: the central square metal patch (figs. 10-11, element 1010) passes through the dielectric substrate (figs. 10-11, element 1004; para. [0042], [0060]) and is connected to the metal ground (figs. 10-11, element 1006; para. [0060]) on a lower surface of the dielectric substrate (figs. 10-11, element 1004); the central square metal patches (figs. 10-11, elements 1010) of units of periodically arranged AMCs (figs. 10-11, element 1000; para. [0060]) are connected with each other (through ground plane 1006, varactors 1018, and patches 1012; para. [0060]); and the second square ring metal patches (figs. 10-11, element 1014; para. [0060]) of units of periodically arranged AMCs (figs. 10-11, element 1000) are connected with each other (figs. 10-11; para. [0060] – connected through patches 1012).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Batchelor and Sievenpiper to include the metallized through-hole, as described in McKinzie. Doing so allows for maintaining each patch at ground or another reference potential (McKinzie; para. [0055]).

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, as best understood, patentability exists, at least in part, with the claimed features of an artificial magnetic conductor (AMC), comprising: a plurality of centrally symmetrical AMC units arranged in a two-dimensional periodic manner, wherein an AMC unit of the plurality of centrally symmetrical AMC units comprises: an upper metal patch; a dielectric substrate; a metal ground; a varactor group; and a capacitor group, wherein the upper metal patch comprises: a central square metal patch; a first square ring metal patch; and a second square ring metal patch, wherein: at least a portion of the upper metal patch is printed on the dielectric substrate and a bottom surface of the upper metal patch is provided with the metal ground; the central square metal patch is connected to the first square ring metal patch by four varactors of the varactor group; the two square ring metal patches are connected by four capacitors of the capacitor group; and both ends of the four varactors and both ends of the four capacitors are provided with metal patches with the same size as the packaging size, wherein the AMC unit further comprises: a metalized through-hole in a central position of the AMC unit, wherein: the central square metal patch passes through the dielectric substrate and is connected to the metal ground on a lower surface of the dielectric substrate; the central square metal patches of units of periodically arranged AMCs are connected with each other; and the second square ring metal patches of units of periodically arranged AMCs are connected with each other.
Claims 2-7 are dependent therefrom and are included in the allowable subject matter.
The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Chen et al. (CN 110034390 A) discloses a varactor group and a capacitor group, relevant to claims 1-11 of the claimed invention. Ayatollahi (US 8816921 B2) discloses a capacitor group between two rings, relevant to claims 1-11 of the claimed invention. Piazza et al. (US 9774082 B2) discloses a capacitor group, relevant to claims 1-11 of the claimed invention. Li (Dual-Polarised and Ultra Thin Broadband AAMCs for both P and L Bands Applications) teaches a central square metal patch, a first square metal ring, and a varactor group, relevant to claims 1-11 of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
05/31/2022